Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3104


                               BRYAN E. RACHAL,

                                                           Petitioner,

                                         v.

                    MERIT SYSTEMS PROTECTION BOARD,

                                                           Respondent.


      Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland,
argued for petitioner.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With her on the brief
were B. Chad Bungard, General Counsel, and Keisha Dawn Bell, Deputy General
Counsel.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3104


                               BRYAN E. RACHAL,

                                                          Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,


                                                          Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC1221080301-W-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, FRIEDMAN, and GAJARSA, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED    December 9, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk